Martin, J.,

delivered the opinion of the court.
The plaintiff is appellant from a judgment, which rejected his claim for the value of a house, insured by the defendants, and which was destroyed by fire.
The facts of the case are these: a ropewalk, which was so contiguous to the house, that the destruction of the former by fire, must necessarily have involved the latter in the like calamity : it was rumored, that an attempt had been made . . 1 , . to set fire to the ropewalk, which induced the plaintiff to hisure the house. The defendants resisted his claim, on the ground, that he had not communicated the circumstance. ° , , . , , , , , . which had excited lus alarm and determined him to insure.
It appears to us, the District Court did not err. The-underwriter has an undoubted right to be informed of every circumstance, which, creating or increasing the risk against which insurance is sought, may induce him to decline the-insurance, or demand a higher premium. It appears, from the defendant’s own confession, that the attempt which had, been made, to set on fire a building, which could not have 7 ° been, consumed without materially endangering his house,. ^ated in him an alarm, which prompted him to guard ao-ajnst the danger, ° °
- It is true, he evidently acted in good faith ; for when he-called. on the defendants for indemnification, he candidly informed them of the circumstance which had alarmed him.. < His ignorance of his duty cannot protect him against his omission to give information of a material fact, which the defendants had a right to know, in order to establish, the proper rate of insurance.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.